Even if the practice of setting aside an order setting aside a verdict and reinstating it were irregular, the Appellate Division subsequently in passing upon the entire case, law and facts, has affirmed the judgment entered upon the verdict and decided that the trial judge was right in his final conclusion. We also agree that he should not have set aside the verdict for the reasons stated. While such practice may not be proper, I do not see what is to be gained by granting a new trial in this case, for what must now be a harmless step in practice.
HISCOCK, Ch. J., not sitting.
Judgment reversed, etc.